McKinstry, J., concurring:
1. I concur. The juror Graig was not challenged on the ground “ that he had been absent from Kern County for ninety days,” as stated by the appellant. The evidence tended to prove, and the Court below found it did prove, he had not *553been a resident of the county “ for ninety days before being selected and returned.” (C. C. P., 198; P. C., 1072.)
2. As to defendant’s challenge to the juror Hayden, the “ having formed an unqualified opinion” is no longer a cause of challenge for “implied bias.” (P. C., 1074.) It does not of itself constitute cause of challenge for “ actual bias.” The fact that a juror has formed or expressed such opinion may be proved as tending to establish “ the state of mind ” of the juror. (P. C., 1073, sub. 1.) But it is the duty of the trial Court to find against the challenge for actual bias, when supported by evidence of an unqualified opinion, if satisfied that the juror’s opinion is founded “ upon common rumor,” etc., and that, notwithstanding his opinion, he can and will “ act impartially and fairly upon the matters submitted to him.” (P. C., 1076.) There is no way in which the finding of the trial Court upon the issue of fact—the presence or absence of actual bias—can be reviewed here. (P. C., 1170.)
3. The instruction asked by defendant was substantially given by the Court. As an abstract proposition, the “modified” instruction given is correct. Homicide is justifiable when committed in defense of person “ against one who manifestly intends and endeavors, in a violent, riotous, or tumultuous manner, to do some great bodily injury,” etc. The Court also instructed the jury that homicide is justifiable when committed in defense of person against one who endeavors to do great bodily injury—without reference to the manner. If it he suggested that the modified instruction, although abstractly correct, must have misled the jury to the belief that a homicide can not be justified except as against an attempt to do great bodily harm violently or tumultuously, the suggestion is met by an examination of the evidence. From this it appears that there was no evidence tending to prove any unlawful attempt on the part of deceased. Both of the instructions given were merely abstract statements of the law, not applicable to the evidence before the jury; neither could have injured the defendant.
4. Section 1137 of the Penal Code permits the jury, on retiring, to take with them “all papers which have been received as evidence in the case,” and, “ the written instructions given.”
A diagram—not claimed or purported to be an accurate *554representation—used only to illustrate the testimony of a witness, is not “ received in evidence” within the meaning of the section. But even with respect to papers introduced in evidence, and to written instructions, their contents are usually fully made known to the jury before their retirement. In aid of their recollection of the contents of a paper given in evidence, or of an instruction given, the jury may ask for the paper or instruction; but, if they believe themselves sufficiently acquainted with the contents, they may decline to take the paper or instruction with them. It is not the absolute right of the prosecution or defense to have the papers or instructions sent with the jury, unless the jury demand it.
Boss, J., concurred.